Citation Nr: 1820539	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1989. 

This case comes before the Board of Veteran' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claims file was subsequently transferred to the RO in San Diego, California.

The Veteran provided testimony at a hearing before the undersigned in November 2015.  A transcript of the hearing is a part of the record before the Board.

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had problems sleeping and snored very loudly during active duty service and sleep apnea is as likely as not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 &1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a current diagnosis of sleep apnea.  The Veteran was diagnosed with sleep apnea at the R.I.S.E. Wellness Center in 2013. See private treatment records received April, 3, 2014.

The Board also finds that the Veteran had symptoms of sleep apnea during service. In March 2014, two fellow service members and the Veteran's wife submitted statements recalling their personal observations of the Veteran's sleep patterns during service. Each of these people recalled the Veteran's snoring and intermittent breathing patterns while sleeping in service. At the time of his hearing, the Veteran also recalled being told he looked bad during service due to not sleeping enough.  See hearing transcript at page 6. He also recalled having headaches, which he felt were due to the sleep interference. Id. The Veteran recalled a time while at a school at Camp Pendleton; he would be sleepy during afternoon classes due to his problems sleeping at night. Id.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that sleep apnea was incurred in service.  There are several nexus opinions of record. One is a negative nexus opinion given by a VA examiner in March 2017.  He noted that the Veteran was discharged from military service in 1989 and was diagnosed with sleep apnea 25 years post discharge.  The examiner opined that the sleep apnea was less likely than not (less than 50% probability) incurred in service or caused by 

the claimed in service injury, event or illness. He based his conclusion on the significant time between military discharge and the diagnosis, the inability to determine the severity of the sleep apnea, and lack of sleep problems documented in service treatment records.

Nonetheless, there are several private positive nexus opinions on file.  In July 2017, Dr. C. L. S. Ph.D., a Sleep Medicine Specialist, provided the opinion that the Veteran's sleep apnea developed during active duty service.  Upon review of the claims file, she noted that the Veteran had no sleep complaints and did not snore prior to service; that during service the Veteran was told by others that he snored loudly and would stop breathing during sleep.  She explained that disruptive snoring, observed breathing difficulties, and poor sleep quality are all symptoms of sleep apnea. Thus, she concluded that the Veteran's sleep apnea was at least as likely as not incurred during active duty service.

Also of file is a letter received from R.I.S.E. Wellness Center in April 2014. Physician Assistant, R. M. P. provided the opinion that is more than likely that the sleep apnea was incurred or aggravated during service.  He based his opinion upon his personal review of the claims file and his ongoing treatment of Veteran, which began in March 2013. 

The Board affords more probative weight to the two private positive nexus opinions than the one negative nexus opinion from r the VA examiner.  The Board finds that the private opinions were based upon thorough reviews of the claims file, examination of the Veteran, and in accordance with his medical history.  They were supported with adequate rationale.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for sleep have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for sleep apnea is granted.


REMAND

While the Board regrets the delay, the Veteran's remaining claims require additional development prior to adjudication.

The Veteran claims his hypertension initially manifested in service or, in the alternative, was caused or is aggravated by his sleep apnea and he claims his erectile dysfunction was caused by the medication he takes for his hypertension.  
He underwent a VA examination in Mach 2017.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was caused or incurred in service because the majority of blood pressure readings documented during service were within normal limits. He also noted that at service separation the Veteran's blood pressure was 130/82 and that the examination was silent for hypertension and any treatment for hypertension.  

A Physician Assistant from R.I.S.E. Wellness Center, first indicated a potential causal connection between hypertension and sleep apnea, and then seemingly concluded that the hypertension was incurred or aggravated during the Veteran's military service.  Because of the lack of a well-reasoned rationale based upon a review of the relevant evidence of record, and because of the inconsistent nature of the hypertension opinion, the Board cannot accept this March 2014 opinion as sufficient evidence to award service connection at this juncture for hypertension.  

Regarding erectile dysfunction, a March 2017 VA examiner provided a negative nexus opinion. The medical examiner noted that the claims file was reviewed and opined that erectile dysfunction was less likely than not incurred in or caused by active duty service or by hypertension.  He reasoned that the Veteran freely admits that erectile dysfunction began between 1994 and 1996; which was 6-7 years post 

military discharge. He further provided that the Veteran was diagnosed with hypertension and elevated cholesterol prior to his erectile dysfunction diagnosis and stated that both are known risk factors for erectile dysfunction, concluding that it is at least as likely as not that erectile dysfunction is secondary to hypertension. Service connection for hypertension has not been established.
Nonetheless, in July 2017 a private sleep specialist provided the opinion that the Veteran's hypertension and erectile dysfunction were both caused by or were aggravated by his sleep apnea. She provided little to no rationale.  Therefore, an opinion is needed to ascertain if the Veteran's hypertension and or erectile dysfunction were aggravated beyond natural progression by the sleep apnea or if either disease is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Provide the complete claims folder to a qualified examiner for review and to offer an opinion regarding the hypertension. If the clinician feels that an examination is warranted, schedule the Veteran for a new examination. Taking all the evidence into account, the examiner should offer an opinion as to the following:

a) Is it "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that hypertension had its onset during service or is related to his service-connected sleep apnea.  All opinions must be accompanied by a complete rationale.

b) If the examiner finds that it is less likely than not that the Veteran's hypertension is the result of his now-service-connected sleep apnea disability, the examiner must support his conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record requested in subsection c) below. 

c) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including other medical opinions that address this issue as well as the Veteran's self-reported history, and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or, 4) there are other risk factors for developing the condition.

2. Simultaneously with the above, provide the complete claims folder to a qualified examiner for review and to offer an opinion regarding the Veteran's erectile dysfunction disability. If the clinician feels that an examination is warranted, schedule the Veteran for a new examination. Taking all the evidence into account, the examiner should offer an opinion as to the following:

a) Is it "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's erectile dysfunction disability had its onset during service or is related to his service connected sleep apnea.  All opinions must be accompanied by a complete rationale.

b) If the examiner finds that it is less likely than not that the Veteran's erectile dysfunction is the result of his now-service-connected sleep apnea disability, the examiner must support his conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record requested in subsection c) below. 

c) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including other medical opinions that address this issue and the Veteran's self-reported history, and addresses such matters as whether i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


